         Case 1:14-cv-03814-MBH Document 3 Filed 12/07/20 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * *                 *
  MARIAN JEAN JOHNSON,                        *
                                              *
                         Plaintiff,           *
  v.                                          *         Nos. 14-38L; 14-3814L
                                              *         Filed: December 7, 2020
  UNITED STATES,                              *
                                              *
                        Defendant.            *
                                              *
  * * * * * * * * * * * * * *                 *

                                         ORDER

       On December 4, 2020, the court held a status conference in the above captioned
case to discuss the remaining plaintiffs in the case. As agreed to by the parties at the
status conference, certain plaintiffs’ claims may be dismissed, including the above-
captioned plaintiff. The claims associated with the above-captioned plaintiff are, hereby,
SEVERED from the case of Jack Green, et al. v. United States, Case No. 14-38L, and
shall be reorganized, for case management purposes, into the above-captioned case,
Marian Jean Johnson v. United States, and assigned Case No. 14-3814L. The court
DISMISSES WITH PREJUDICE the property claims of the Marian Jean Johnson. As
there is no just reason for delay, the Clerk’s Office shall enter immediate JUDGMENT
consistent with this Order, pursuant to RCFC 54(b). As the Order disposes of all
properties of the named plaintiff, Case No. 14-3814L shall be CLOSED. Neither the
dismissal of the claims of the plaintiff herein nor the entry of judgment by the Clerk’s Office
shall affect this court’s jurisdiction over the remaining plaintiffs and properties in the case
of Jack Green, et al. v. United States, Case No. 14-38L.


       IT IS SO ORDERED.
                                                          s/Marian Blank Horn
                                                          MARIAN BLANK HORN
                                                                   Judge
